Detailed Action
Applicants amendments and arguments filed on April 25, 2022 have been acknowledged. Claims 1-20 as amended, are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bao Tran on July 7, 2022.
The application has been amended as follows.
1. (Currently amended) A computer implemented method to edit a patent document using a processor with a non-transitory recording medium including memory that stores data therein, the method comprising: generating a claim tree defining a claim relationship between descendant and parent claims and storing the claim tree in a computer data structure with the claim relationship between descendant and parent claims, wherein the computer data structure includes a parent node and descendant nodes linked in a predetermined manner; selecting a claim in the stored claim tree and diagramming a graphical representation of the claim relationship; editing one or more elements recited in the claim using one or more text boxes displayed on a computer screen, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim; moving the claim using drag and drop selection and updating the claim relationship and automatically renumbering the claim in the computer data structure; for an independent claim element, generating a proposed text comprising suggesting broader and narrower term for the independent claim element or a substitute for the independent claim element, wherein the substitute is an element that performs the same function as the independent claim element and is physically different from the independent claim element; checking the claim for antecedent basis and support in drawings and in a description; and identifying terms in the claim and annotating a claim number and claim status as one of. an independent claim and a dependent claim.  
15. (Currently amended) A system to edit a patent document, comprising: a processor with a non-transitory recording medium including memory that stores data therein; code to receive patent application text including a background, a description of one or more drawings, a description and one or more claims; code to generate a tree defining a claim relationship between descendant and parent claims and storing the claim tree in a computer data structure with the claim relationship between descendant and parent claims, wherein the computer data structure includes a parent node and descendant nodes linked in a predetermined manner; code to check for antecedent basis, support in the one or more drawings, and support in the description; code to show one or more elements recited in each claim in one or more text boxes for editing claim element text, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim; code to generate a navigable claim hierarchy and to move claims using drag and drop selection and updating the claim relationship and automatically renumbering the claim in the computer data structure, the claim tree showing the claim relationship, and for an independent claim element, generating a proposed text comprising suggesting broader and narrower term for the independent claim element or a substitute for the independent claim element, wherein the substitute is an element that performs the same function as the independent claim element and is physically different from the independent claim element; check the claim for antecedent basis and support in the one or more drawings and support in the description; and identify terms in the claim and annotate a claim number from a claim text and claim status as one of: an independent claim and a dependent claim.
20. (Currently amended) An intellectual property (IP) system, comprising: a server coupled to workstations over the Internet, the server executing a patent analyzer, including: a processor with a non-transitory recording medium including memory that stores data therein; code to receive a patent text including a claim tree in a computer data structure with claim dependencies, wherein the computer data structure includes a parent node and descendant nodes linked in a predetermined manner; code to check for antecedent basis, support in drawings, support in the description; code to show one or more elements recited in the claim in one or more text boxes for editing claim element text, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim; code to generate a navigable claim hierarchy that supports moving a claim part of a plurality of claims and renumbering the claim to show new claim relationship and for an independent claim element, generating a proposed text comprising suggesting broader and narrower term for the independent claim element or a substitute for the independent claim element, wherein the substitute is an element that performs the same function as the independent claim element and is physically different from the independent claim element; check the claim for antecedent basis and support in drawings and support in description, and identify terms in the claim and annotate a claim number from a claim text and claim status as one of: an independent claim and a dependent claim.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Applicant has amended the independent claims to further define the invention to generate a claim tree that defines the claim relationship and storing the claim tree in a computer data structure includes a parent node and descendant node linked in a predetermined manner.  This is supported by the disclosure in at least page 23 lines 8-20. These amendments narrow the claims to a specific embodiment and a practical application by narrowing the claims to a discrete and specific embodiment of facilitating patent drafting by through the use of features such as generating a claim tree defining the claim relationship, storing the claim tree in a computer data structure that includes a parent node and descendant nodes linked in a predetermined manner. As such the Examiner asserts that the claims amount to a practical application and therefore are statutory subject matter.
The updated search shows that the general concept of drafting patents is well known, however not in the specific configuration as presently claimed. 
Specifically, Newman, which is directed to analyzing patent text, teaches generating a claim dependency tree that identifies independent and dependent claims and generating a report that details results of the analysis. (Newman column 5 lines 19-45 and column 9 lines 63-67) Newman additionally teaches identifying errors in a document and how the invention compares the claim elements versus elements found in the detailed description to identify whether the user has adequate specification support. (Newman column 8 lines 15-25 and column 13 lines 16-37) Rivette (US Patent No. 6,339,767), which is directed to patent-centric and group-oriented data processing, teaches how a graphical relationship of a claim relationship may be generated when a user selects a claim and how the group hierarchy can be restructured based on user selections. (Rivette column 110 lines 2-7 and column 137 lines 10-55) Rivette further teaches how users may search keywords and keyword phrases. (Rivette column 27 lines 29-33)   
Rivetee et al. (US Patent No. 5,754,840), which is directed to assisting in the preparation of a document, teaches how the invention can index terms in the claims to allow the system to later check the specification for adequate support of the indexed term. (Rivette column 1 lines 45-55) Petruzzi et al. (US Patent No. 6.574,645), which is directed to drafting a patent application, teaches identifying claims that do not have support in the specification and prompts a user to modify the specification or claims accordingly. (Petruzzi column 9 lines 26-53)
Milton, Jr. (US Patent No. 7,890,851), which is directed to drafting a patent application, teaches stores a duplicate set of claims and can replace words in the duplicate set and adding verbs to make the claims grammatically correct in addition to interspersing alternative phrasing of several of the clauses of the duplicate set. (Milton, Jr. column 6 lines 6-31) Petruzzi et al. (US Patent No. 6,049,811), which is directed to drafting a patent application, teaches how each independent claim is assigned a separate alphabetical designation with the corresponding dependent claims. (Petruzzi column 12 lines 34-58)
Hunter et al. (US Patent No. 6,298,327), which is directed to authoring invention disclosures and for evaluating the probable patentability and marketability of a disclosed invention, teaches a hierarchy graph for database classes where subclasses inherit parent classes behavior. (Hunter column 19 lines 59-65)
The Non-Patent Literature search shows similar findings, Narin et al. (Technological Performance Assessments Based on Patents and Patent Citations) teaches linking patents and the number of citations used and how often cited to identify patents that are highly cited as these can be of particular interest.
However, the identified prior art fails to disclose the particular manner of drafting a patent such as through the use of features such as generating a claim tree defining the claim relationship, storing the claim tree in a computer data structure that includes a parent node and descendant nodes linked in a predetermined manner and providing suggestions for narrower and narrower terms for a term or a substitute for an element that performs the same function as the independent claim element and is physically different from the independent claim element as claimed by Applicant. As such the Examiner asserts the claims as a whole in combination as amended overcome the current art of record. Therefore, the Examiner asserts that the claims are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, such preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689